Exhibit 10.1

LONG-TERM INCENTIVE CASH AWARD AGREEMENT

AMENDED AND RESTATED

PIONEER DRILLING COMPANY

2007 INCENTIVE PLAN

THIS LONG-TERM INCENTIVE CASH AWARD AGREEMENT (this “Agreement”) is made as of
                    , by and between Pioneer Drilling Company (the “Company”)
and                                      (the “Employee”) pursuant to the
Amended and Restated Pioneer Drilling Company 2007 Long-Term Incentive Plan (the
“Plan”), as amended. Certain capitalized terms used in this Agreement are
defined in Section 6.

 

1. Long-Term Incentive Cash Award. Subject to the vesting and other terms and
conditions set forth in this Agreement and Exhibit A attached hereto and made a
part hereof, the Company hereby grants to the Employee a cash award (the
“Award”) consisting of (a) a time-vested, long-term cash incentive award (the
“Time-Vested Award”) and (b) a performance-based, long-term cash incentive award
(the “Performance-Based Award”), each in the amount set forth on Exhibit A.

 

2. Provisions of the Plan Control. The Award is made pursuant to the Plan and is
subject to the terms and provisions of the Plan and this Agreement. The terms
and provisions of the Plan are incorporated into this Agreement and will govern
to the extent that the terms and provisions in this Agreement conflict with the
terms and provisions of the Plan. The Employee acknowledges receipt of a copy of
the Plan prior to executing this Agreement.

 

3. Time-Vested Award.

(a) Vesting. Subject to the further provisions of this Agreement and, except as
indicated in Section 3(c), provided the Employee remains continuously employed
by the Company or a subsidiary of the Company through the applicable dates
indicated below, the Employee’s right to receive payment of the Time-Vested
Award will vest (if at all) with respect to:

(i) 50% of the Time-Vested Award on                      (the “Initial Vesting
Date”); and

(ii) the balance of the Time-Vested Award on                      (the “Final
Vesting Date”).

(b) Accelerated Vesting upon Change in Control. If either (i) the Employee
remains continuously employed by the Company or a subsidiary of the Company
through the date on which any Change in Control occurs or (ii) the Employee’s
employment or other service with the Company and its subsidiaries is
involuntarily terminated without Cause on or after the thirtieth (30th) day
prior to the date on which any Change in Control occurs, then, in either such
case, the Employee’s right to receive payment of the Time-Vested Award (to the
extent not previously vested) will become vested in full immediately prior to
the consummation of such Change in Control.



--------------------------------------------------------------------------------

(c) Payment Schedule. Payment of the vested portion of the Time-Vested Award, if
any, will be made to the Employee (or, in the event of the Employee’s death, to
the person(s) indicated in Section 11), on the earlier to occur of (i) the
consummation of a Change in Control and (ii) the Initial Vesting Date or the
Final Vesting.

(d) Termination of Employment or Service.

(i) If the Employee’s employment or other service with the Company and its
subsidiaries is involuntarily terminated without Cause prior to the Initial
Vesting Date, the Employee will be entitled to receive the Pro-Rata Portion of
the Time-Vested Award. Fifty percent (50%) of such Pro-Rata Portion of the
Time-Vested Award will be paid out on the Initial Vesting Date and the remaining
fifty percent (50%) of such Pro-Rata Portion of the Time-Vested Award will be
paid out on the Final Vesting Date; provided, however, that any unpaid portion
of such Pro-Rata Portion of the Time-Vested Award shall be paid upon the
consummation of a Change in Control.

(ii) If the Employee’s employment or other service with the Company and its
subsidiaries is involuntarily terminated without Cause on or after the Initial
Vesting Date and prior to the Final Vesting Date, the Employee will be entitled
to receive the full amount of the remaining Time-Vested Award as if the
Employee’s employment had not terminated prior to the Final Vesting Date, with
such amount being paid out on the Final Vesting Date; provided, however, that
any unpaid portion of such Time-Vested Award shall be paid upon the consummation
of a Change in Control.

(iii) If the Employee’s employment or other service with the Company and its
subsidiaries is terminated prior to the Final Vesting Date as a result of the
Employee’s death or Disability, the Employee will be entitled to receive the
full amount of the Time-Vested Award as if the Employee’s employment had not
terminated prior to the Final Vesting Date, with such amount being paid out
according to the payment schedule set forth in Section 3(c) as if the Employee’s
employment had not terminated prior to the Final Vesting Date.

(iv) If the Employee’s employment or other service with the Company and its
subsidiaries is terminated for any reason or in any circumstances other than
(A) involuntary termination without Cause or (B) the Employee’s death or
Disability, the Employee’s right to receive payment of the Time-Vested Award, to
the extent not previously vested or terminated, will thereupon terminate and be
canceled. If any Time-Vested Award amounts are canceled, the Company will not be
obligated to pay the Employee any consideration whatsoever for the canceled
Time-Vested Award amounts.

 

- 2 -



--------------------------------------------------------------------------------

4. Performance-Based Award.

(a) Performance Goals. The Committee will establish one or more objective
performance goals (the “Performance Goals”) for the Employee for the performance
period beginning January 1,                  and ending December 31,
                 (the “Performance Period”), in accordance with Section 8(a)(v)
of the Plan. The Performance Goals for the Performance Period are indicated on
Exhibit A hereto. The Company and the Employee acknowledge that the operating
results of the Company and its subsidiaries during the Performance Period are
substantially uncertain and, accordingly, it is substantially uncertain whether
the Performance Goals will be achieved during the Performance Period.

(b) Determination of the Performance-Based Award Amount. In accordance with the
Performance Goals described on Exhibit A hereto and related criteria and
methodology established by the Committee, within a reasonable period of time
following the end of the Performance Period, the Committee will determine
whether, and the extent to which, the Performance Goals have been achieved, and,
if so achieved, authorize the payment of the Performance-Based Award Amount (as
defined below) to the Employee, subject to the vesting of the Performance-Based
Award Amount in accordance with Section 4(d) and Section 4(e). The
“Performance-Based Award Amount” will equal the dollar amount of the
Performance-Based Award set forth on Exhibit A hereto multiplied by a percentage
determined by the Committee (the “Performance-Based Award Percentage”) and
corresponding to the achievement of the Performance Goals set forth on Exhibit A
hereto. Notwithstanding the foregoing, if a Change in Control occurs during the
Performance Period, the Performance-Based Award Amount will equal the maximum
potential amount payable based on the achievement of Performance Goals.

(c) Adjustment of Performance Goals. In determining the Performance-Based Award
Amount and the Performance-Based Award Percentage with respect to the
Performance Period, the Committee may adjust the Performance Goals previously
determined by the Committee to the extent permitted by Section 6 of the Plan;
provided however, that any Award granted to the Employee that is intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Internal Revenue Code, as amended (the “Code”), will be paid, vested or
otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established by the Committee in
accordance with Section 162(m) of the Code prior to the earlier to occur of
(i) 90 days after the commencement of the period of service to which the
Performance Goal relates and (ii) the lapse of 25% of the period of service (as
scheduled in good faith at the time the goal is established), and in any event
while the outcome is substantially uncertain.

(d) Partial Vesting of the Performance-Based Award Amount. The Performance-Based
Award Amount shall vest in part in accordance with the following:

(i) If the Employee’s employment or other service with the Company and its
subsidiaries is involuntarily terminated without Cause on or prior to the
Initial Vesting Date, the Pro Rata Portion of the Performance-Based Award Amount
shall vest on the date on such involuntary termination; and

 

- 3 -



--------------------------------------------------------------------------------

(ii) If the Employee remains continuously employed by the Company or a
subsidiary of the Company through the Initial Vesting Date, fifty (50%) of the
Performance-Based Award Amount shall vest on such date.

(e) Full Vesting of the Performance-Based Award Amount. The Performance-Based
Award Amount, to the extent not previously vested, shall vest in full upon the
first to occur of:

(i) a Change in Control, if either (A) the Employee remains continuously
employed by the Company or a subsidiary of the Company through the date on which
such Change in Control occurs or (B) the Employee’s employment or other service
with the Company and its subsidiaries is involuntarily terminated without Cause
on or after the thirtieth (30th) day prior to the date on which such Change in
Control occurs;

(ii) the termination of the Employee’s employment or other service with the
Company and its subsidiaries as a result of the Employee’s death or Disability;

(iii) the involuntary termination without Cause of the Employee’s employment or
other service with the Company and its subsidiaries after the Initial Vesting
Date; or

(iv) the Final Vesting Date, if the Employee remains continuously employed by
the Company or a subsidiary of the Company through such date.

(f) Unvested Performance-Based Award Amount. Any portion of the
Performance-Based Award Amount that does not vest, and is incapable of vesting
in accordance with Section 4(d) and Section 4(e), will immediately terminate and
be canceled. If any portion of the Performance-Based Award Amount is canceled,
the Company will not be obligated to pay the Employee any consideration
whatsoever for the portion of the Performance-Based Award Amounts so canceled.

(g) Payment of Vested Performance-Based Award Amount.

(i) The Pro Rata Portion of the Performance-Based Award Amount that vests
pursuant to Section 4(d)(i), if any, shall be paid in two equal installments on
each of the Initial Vesting Date and the Final Vesting Date.

(ii) The fifty percent (50%) of the Performance-Based Award Amount that vests
pursuant to Section 4(d)(ii), if any, shall be paid in a single installment on
the Initial Vesting Date.

(iii) The portion of the Performance-Based Award Amount that vests in connection
with a Change in Control pursuant to Section 4(e)(i) or that has vested but
remains unpaid, if any, shall be paid in a single installment simultaneously
with the consummation of such Change in Control.

 

- 4 -



--------------------------------------------------------------------------------

(iv) The portion of the Performance-Based Award Amount that vests pursuant to
Section 4(e)(ii) or Section 4(e)(iii), if any, shall be paid (A) in two equal
installments on each of the Initial Vesting Date and the Final Vesting Date if
no payment pursuant to Section 4(g)(ii) has previously been made or (B) in a
single installment on the Final Vesting Date if a payment pursuant to
Section 4(g)(ii) has previously been made.

(v) The fifty percent (50%) of the Performance-Based Award Amount that vests
pursuant to Section 4(e)(iv), if any, shall be paid in a single installment on
the Final Vesting Date.

Notwithstanding the foregoing, if the Committee has not determined the
Performance-Based Award Amount on or prior to a payment date, payment of the
applicable portion of the Performance-Based Award Amount will be made within 30
days following the determination of the Performance-Based Award Amount by the
Committee. Each payment of the Performance-Based Award Amount to be made in
accordance with this Agreement will be made to the Employee or, in the event of
the Employee’s death, to the person(s) indicated in Section 11.

 

5. Optional Payment of the Award in Common Stock. Notwithstanding anything to
the contrary contained herein, in the sole and absolute discretion of the
Committee and without the consent of the Employee, up to 50% of any Award
payment pursuant to this Agreement may be paid in shares of common stock, par
value $0.10 per share, of the Company (the “Common Stock”) having a Fair Market
Value (as defined in the Plan) equal to the portion of the Award payment to be
paid in Common Stock. Any portion of an Award payment not paid in shares of
Common Stock will be paid in cash.

 

6. Certain Definitions.

(a) The term “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(b) The term “Associate” means, with reference to any Person, (a) any
corporation, firm, partnership, association, unincorporated organization or
other entity (other than the Company or any of its Affiliates) of which that
Person is an officer or general partner (or officer or general partner of a
general partner) or is, directly or indirectly, the beneficial owner of 10% or
more of any class of its equity securities, (b) any trust or other estate in
which that Person has a substantial beneficial interest or for or of which that
Person serves as trustee or in a similar fiduciary capacity and (c) any relative
or spouse of that Person, or any relative of that spouse, who has the same home
as that Person.

(c) The term “Board” means the Company’s Board of Directors.

 

- 5 -



--------------------------------------------------------------------------------

(d) The term “Cause” means, with reference to the Employee, (A) the commission
by the Employee of (1) any felony or (2) any other crime or offense involving
moral turpitude or dishonesty or involving money or other property of the
Company or any Affiliate of the Company; (B) the Employee’s participation in a
fraud or act of dishonesty against the Company or any Affiliate of the Company;
(C) the Employee’s willful breach of the policies of the Company or of any
Affiliate of the Company; (D) the Employee’s intentional damage to the property
of the Company or of any Affiliate of the Company; (E) any material breach by
the Employee of any agreement between the Employee and the Company or any
Affiliate of the Company; (F) any unauthorized use or disclosure by the Employee
of confidential information or trade secrets of the Company or its Affiliates;
(G) the Employee’s refusal or willful failure to substantially perform his or
her employment duties; (H) the Employee’s receipt of any bribe or kickback in
connection with the Company’s or its Affiliates’ business; or (I) the Employee’s
willful engagement in material misconduct that results in damage to the Company
or to its Affiliates or results in adverse publicity, public contempt or public
ridicule of the Employee or the Company or its Affiliates. The determination by
the Board or the Committee as to whether Cause exists shall be final, conclusive
and binding on the Employee.

(e) The term “Change in Control” means the occurrence of any of the following
after the date of this Agreement:

(i) any Person (other than an Exempt Person) is or becomes the beneficial owner
of Voting Stock (not including any securities acquired directly from the Company
after the date the Plan first became effective) representing 40% or more of the
combined voting power of the Voting Stock then outstanding; provided, however,
that a Change in Control will not be deemed to occur under this clause (a) if a
Person becomes the beneficial owner of Voting Stock representing 40% or more of
the combined voting power of the Voting Stock then outstanding solely as a
result of a reduction in the number of shares of Voting Stock outstanding which
results from the Company’s repurchase of Voting Stock, unless and until such
time as that Person or any Affiliate or Associate of that Person purchases or
otherwise becomes the beneficial owner of additional shares of Voting Stock
constituting 1% or more of the combined voting power of the Voting Stock then
outstanding, or any other Person (or Persons) who is (or collectively are) the
beneficial owner of shares of Voting Stock constituting 1% or more of the
combined voting power of the Voting Stock then outstanding becomes an Affiliate
or Associate of that Person, unless, in either such case, that Person, together
with all its Affiliates and Associates, is not then the beneficial owner of
Voting Stock representing 40% or more of the Voting Stock then outstanding; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving on the Company’s Board: (1) individuals who
on the date the Plan first became effective constitute the Board; and (2) any
new Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest

 

- 6 -



--------------------------------------------------------------------------------

relating to the election of Directors of the Company) whose appointment or
election by the Board or nomination for election by the Company’s shareholders
was approved or recommended by a majority vote of the Directors then still in
office who either were Directors on the date the Plan first became effective or
whose appointment, election or nomination for election was previously so
approved or recommended; or

(iii) there is consummated a merger or consolidation of the Company or any
parent or direct or indirect subsidiary of the Company with or into any other
corporation, other than: (1) a merger or consolidation which results in the
Voting Stock outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the securities which entitle the holder
thereof to vote generally in the election of members of the Board or similar
governing body of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person (other than an Exempt Person) is or
becomes the beneficial owner of Voting Stock (not including, for purposes of
this determination, any Voting Stock acquired directly from the Company or its
subsidiaries after the date the Plan first became effective other than in
connection with the acquisition by the Company or one of its subsidiaries of a
business) representing 40% or more of the combined voting power of the Voting
Stock then outstanding; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition of all or substantially all of the Company’s assets, unless (1) the
sale is to an entity of which at least 50% of the combined voting power of the
securities which entitle the holder thereof to vote generally in the election of
members of the board of directors or similar governing body of such entity (“New
Entity Securities”) are owned by shareholders of the Company in substantially
the same proportions as their ownership of the Voting Stock immediately prior to
such sale; (2) no Person other than the Company and any employee benefit plan or
related trust of the Company or of such corporation then beneficially owns 40%
or more of the New Entity Securities; and (3) at least a majority of the
directors of such corporation were members of the incumbent Board at the time of
the execution of the initial agreement or action providing for such disposition.

(f) The term “Committee” means the Compensation Committee of the Board.

(g) The term “Disability” means the absence of the Employee from the Employee’s
duties with the Company or any of its Affiliates on a full-time basis for at
least 180 consecutive days as a result of incapacity due to mental or physical
illness or injury which is determined by the Committee in its sole discretion to
be permanent.

 

- 7 -



--------------------------------------------------------------------------------

(h) The term “Exempt Person” means: (a) the Company; (b) any Affiliate of the
Company; (c) any employee benefit plan of the Company or of any Affiliate and
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan or for the purpose of funding any such plan or
funding other employee benefits for employees of the Company or any Affiliate of
the Company; or (d) any corporation or other entity owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of capital stock of the Company.

(i) The term “Person” has the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.

(j) The term “Pro Rata Portion” means the portion of any Award determined by the
equation:

(P) equals (X) times (Y) divided by (Z)

where

(P) equals the “Pro Rata Portion”;

(X) equals the amount of the applicable Award;

(Y) equals the number of days the Employee was employed beginning (and
including) April 30, 2009, through the date of termination of the Employee’s
employment; and

(Z) equals 730.

For illustration purposes only, if (1) an Award were $10,000 and (2) the
Employee’s employment were involuntarily terminated without Cause on June 30,
2010 (545 days after January 1, 2009), the Pro Rata Portion of such Award would
be approximately $7,466 ($10,000 x 545 ÷ 730 = $7,466).

(k) The term “Voting Stock” means the Common Stock and any other securities
issued by the Company which entitle the holder thereof to vote generally in the
election of members of the Board.

 

7. Termination of the Award. Unless earlier terminated pursuant to Section 3 or
Section 4, the Employee’s rights under this Agreement with respect to any
portion of the Award will terminate at the time such portion of the Award is
paid to the Employee or at such time that the Award is no longer eligible to
become paid, as determined by the Committee.

 

8. Compliance with Section 409A. Notwithstanding anything to the contrary
herein, in the event the Employee is a “specified employee” for purposes of
Section 409A of the Code (as determined as of the Employee’s termination of
employment pursuant to policies adopted by the Board), all payments specified in
this Agreement with respect to the Award will be delayed until the date six
months and two days following the date of the Employee’s termination of
employment.

 

- 8 -



--------------------------------------------------------------------------------

9. Tax Withholding. To the extent that the receipt or holding of the Award or
the vesting of any Award amounts result in any federal, state or local income,
social insurance, employment or other taxes for the Employee for which the
Company or any of its Affiliates has a withholding obligation, the Company or
any such Affiliate shall be entitled to deduct from the Award or other
compensation payable to the Employee any sums required by such tax law to be
withheld. The Employee hereby consents to the Company making such deductions to
satisfy the tax withholding obligations of the Company or any of its Affiliates.
Notwithstanding the foregoing, no amount shall be so withheld to the extent that
the withholding would be treated as an acceleration of payment of deferred
compensation that is subject to Section 409A of the Internal Revenue Code of
1986, as amended.

 

10. No Service Rights. This Agreement is not a services or employment agreement
and nothing contained in the Plan or this Agreement shall be interpreted or
construed to confer upon the Employee any right with respect to the continuation
of the Employee’s employment or other service with the Company or any subsidiary
of the Company or interfere in any way with the right of the Company or any
subsidiary of the Company at any time to terminate such relationship.

 

11. Non-transferability. The Employee’s rights under this Agreement may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise disposed of,
encumbered or transferred, except (a) to the Company or (b) upon the Employee’s
death to a beneficiary designated by the Employee (subject to the terms of this
Agreement and the Plan) or if no beneficiary has been duly designated or no duly
designated beneficiary survives the Employee, pursuant to the Employee’s will or
the laws of descent and distribution. Any attempted sale, assignment, pledge,
exchange, hypothecation, disposition, encumbrance or transfer in violation of
this Agreement shall be void and the Company and its Affiliates will not be
bound thereby.

 

12. Severability. If any portion of this Agreement is determined to be in
violation of any statute or public policy, then only the portion(s) of this
Agreement which have been found to violate such statute or public policy shall
be deleted and all portions of this Agreement that have not been found to
violate any statute or public policy will continue in full force and effect.
Furthermore, it is the parties’ intent that any order that requires deletion of
any portion of this Agreement should modify the deleted portion of the Agreement
as narrowly as possible to give as much effect as possible to the intentions of
the parties hereto.

 

13. Limitation of Liability. Under no circumstances will the Company or any
Affiliate be liable for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to this Agreement, the Award or the Plan.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its conflicts
of law provisions.

 

- 9 -



--------------------------------------------------------------------------------

15. Amendment and Waiver. Except as otherwise provided in this Agreement or the
Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Employee. Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions effective. Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.

 

16. Miscellaneous. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, including any successor to the Company as the result of a direct or
indirect purchase, merger, consolidation or similar transaction involving all or
substantially all of the Company’s business or assets. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof.

[Signature page follows.]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Long-Term Incentive Cash Award
Agreement to be duly executed by an officer thereunto duly authorized, and the
Employee has executed this Agreement, all effective as of the date first above
written.

 

PIONEER DRILLING COMPANY: By:     Name:   Title:  

EMPLOYEE:    

Name:   Address:            

Facsimile No.:    

 

Signature Page to Long-Term Incentive Cash Award Agreement